DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-10 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021.
Applicant’s election without traverse of Group I (claims 1-3 and 11-18) in the reply filed on 10/27/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Matviya (US 2007/0281163) and as evidence by Miller (US 2018/0104380).
As to claim 1, Matviya disclose a stacked carbon foam being a stack of at least two monolayer carbon foams stacked one another (figure 1 and 2, [0009]), each monolayer carbon foam comprising linear portions and node portions joining the linear portion (figure 1 and 2, [0009], carbon foam; Miller, figure 1, [0037] All carbon foams share a common morphology that includes three-dimensional bonding between carbon atoms to form nodes and ligaments, which are three dimensionally connected, creating an open cellular structure). 
As to claim 2, Matviya discloses wherein, the stack carbon foam comprises a through hole penetrating through the stack carbon foam, and at a contact surface in which two adjacent monolayer carbon foams contact to each other, an outer edge of the through hole in one monolayer carbon foam at the contact surface is misaligned with an outer edge of the through hole in another monolayer carbon foam at the contact surface, in a cross section in a thickness direction of the stack carbon foam (figures 1 and 2, [0009], the pores are the through holes and any pore can be used thus talking pores at different ends the pores will be misaligned). 
As to claim 3, Matviya discloses wherein, the stack carbon foam comprises a hole not penetrating through the stack carbon foam, in two adjacent monolayer carbon foams contacting to each other, the hole extending from a surface of one monolayer carbon foam to a contact surface of the one monolayer carbon foam and another monolayer carbon foam, and terminating at the contact surface, in the cross section in the thickness direction of the stack 
As to claim 16, Matviya discloses wherein, a carbon content is 51% by mass or more ([0009], figure 1 and 2, it is carbon foam this would be majority carbon). 
As to claim 17, Matviya discloses wherein, formed into a sheet (figure 1 and 2, [0009]; also see [0034], which discusses the sheets).  
Claims 1-3 and 11-17 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Mitsui (JPS62162611 as cited within the IDS) and as evidence by Miller (US 2018/0104380).
As to claim 1, Mitsui discloses a stacked carbon foam being a stack of at least two monolayer carbon foams stacked one another (within page 6 example 1, shows 4 sheets of phenolic resin where stacked, the sheets are then carbonized and thus a method of manufacturing carbon foam, which are stacked), each monolayer carbon foam comprising linear portions and node portions joining the linear portion (Miller, figure 1, [0037] All carbon foams share a common morphology that includes three-dimensional bonding between carbon atoms to form nodes and ligaments, which are three dimensionally connected, creating an open cellular structure).  
As to claim 2-3 and 11-16, Mitsui does not specifically states: wherein the stack carbon foam comprises a through hole penetrating through the stack carbon foam, and at a contact surface in which two adjacent monolayer carbon foams contact to each other, an outer edge of the through hole in one monolayer carbon foam at the contact surface is misaligned with an outer edge of the through hole in another monolayer carbon foam at the contact surface, in a 3 or more (claim 14), wherein a ratio of oxygen atoms determined by a surface analysis by X-ray fluorescence spectroscopy is 0.03% by mass to 10% by mass (claim 15), and wherein a carbon content is 51% by mass or more (claim 16). 
However, Mitsui discloses a method of manufacturing a stack of carbon foam (within page 6 example 1, shows that 4 sheets of a phenolic resin where stacked, the sheets are then 
As to claim 17, Mitsui discloses wherein the stacked carbon foam is formed into sheets (page 6 example 1 and throughout).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matviya (US 2007/0281163) as applied to claim 1 above.
As to claim 16, should it be considered that Matviya is silent to wherein, a carbon content is 51% by mass or more because Matviya does not specifically state the instant claim language. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the stacked carbon foam of Matviya have a carbon content is 51% by mass or more because Matviya discloses a carbon foam. Additionally see MPEP 2144.05 II for change in concentration. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matviya (US 2007/0281163) as applied to claim 1 above, and further in view of Zhamu (US 2017/0352868).
As to claim 15, Matviya is silent to wherein, ratio of oxygen atoms determined by a surface analysis by X-ray fluorescence spectroscopy is 0.03% by mass to 10% by mass. Zhamu .  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsui (JPS62162611 as cited within the IDS)  as applied to claim 1 above, and further in view of Brushett (US 2015/0236543).
As to claim 18, Mitsui is silent to a redox flow battery comprising the stacked carbon foam. Brushett discloses a redox flow battery (abstract) comprising carbon foam ([0084]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the carbon foam from Mitsui within a redox flow battery of Brushett as a mere combining prior art elements according to known methods i.e. using carbon foam (see MPEP 2143 I). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2010006628 as sited within application 16/463,999 that has the same inventor and same assignee, this prior art also teaches the same method of making the carbon foam. Please also see the X within the international search report. All rejection where not included as the examiner thinks it would have affected the clarity of the office action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724